[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
With respect to the motion to dismiss the first count, it is uncertain from the face of the record what the term of the oral lease was. For this reason, General Statutes §§ 1-1(i),47a-3b, are not dispositive.
The second count cannot be saved by the exhibits attached to the complaint. It does not appear that the exhibits were attached to and served with the notice to quit. The notice otherwise lacks specificity.
The motion to dismiss is denied as to the first count and granted as to the third count.
BY THE COURT,
Bruce Levin Judge of the Superior Court